Exhibit 10.1

 

UNITED THERAPEUTICS CORPORATION
2015 STOCK INCENTIVE PLAN

 

1.                                      Purpose

 

The purpose of the United Therapeutics Corporation 2015 Stock Incentive Plan
(the “Plan”) is to advance the interests of United Therapeutics Corporation (the
“Company”) by stimulating the efforts of employees, officers, non-employee
directors and other service providers, in each case who are selected to be
participants, by heightening the desire of such persons to continue working
toward and contributing to the success and progress of the Company. The Plan
supersedes the Company’s Amended and Restated Equity Incentive Plan (as amended
effective as of September 24, 2004) (the “Prior Plan”) and provides for the
grant of Incentive and Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Stock Awards, any of which may be
performance-based, and for Incentive Bonuses, which may be paid in cash or stock
or a combination thereof, as determined by the Administrator.  No new awards
shall be issued under the Prior Plan following the approval of this Plan by the
Company’s shareholders (but outstanding awards under the Prior Plan as of the
Effective Date shall continue to be governed by the Prior Plan).

 

2.                                      Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Act” means the Securities Exchange Act of
1934, as amended.

 

(b)                                 “Administrator” means the Administrator of
the Plan in accordance with Section 19.

 

(c)                                  “Affiliate” means, with respect to any
entity, any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

 

(d)                                 “Award” means an Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Award or Incentive Bonus granted to a Participant
pursuant to the provisions of the Plan, any of which the Administrator may
structure to qualify in whole or in part as a Performance Award.

 

(e)                                  “Award Agreement” means a written agreement
or other instrument as may be approved from time to time by the Administrator
implementing the grant of each Award. An Agreement may be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Administrator.

 

(f)                                   “Board” means the board of directors of
the Company.

 

--------------------------------------------------------------------------------


 

(g)                                  “Cause” has the meaning specified in the
Participant’s employment agreement (if any) or otherwise means (1) any act of
personal dishonesty taken by the Participant in connection with his or her
responsibilities as an employee or other service provider and intended to result
in substantial personal enrichment of the Participant; (2) the Participant’s
conviction of a felony; (3) an act by the Participant which constitutes willful
or gross misconduct and which is demonstrably and materially injurious to the
Company; or (4) continued substantial willful violations by the Participant of
the Participant’s duties after there has been delivered to the Participant a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that the Participant has not
substantially performed his or her duties.

 

(h)                                 “Change in Control” means, and shall be
deemed to have occurred:

 

(1)                                 if any person or group (as used in
Section 13(d) of the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act) of
securities of the Company representing more than 30% of (a) the Shares then
outstanding or (b) the combined voting power (other than in the election of
directors) of all voting securities of the Company then outstanding; or

 

(2)                                 if, during any period of 24 consecutive
months, individuals who at the beginning of such period constituted the Board,
and any director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Incumbent Board”), cease for any reason (other than death or disability)
to constitute at least a majority thereof; or

 

(3)                                 upon the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or any of its subsidiaries unless, following such event,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Company’s common stock or the combined voting power of
all voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such transaction (including, without limitation, an entity that, as a result of
such transaction, owns the Company either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such transaction of the Company’s common stock or voting
securities, as the case may be, (B) no person (excluding any corporation
resulting from such transaction or any employee benefit plan (or related trust)
of the Company or such corporation resulting from such transaction) beneficially
owns, directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock

 

2

--------------------------------------------------------------------------------


 

of the corporation resulting from such transaction or the combined voting power
of the then-outstanding voting securities of such corporation, except to the
extent that such ownership existed prior to the transaction, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such transaction; or

 

(4)                                 upon the complete liquidation of the Company
or the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a liquidation of the Company into a wholly-owned
subsidiary.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and the rulings and regulations issues
thereunder.

 

(j)                                    “Company” means United Therapeutics
Corporation.

 

(k)                                 “Disability” means, in the Company’s
reasonable judgment, either (a) the Participant has been unable to perform the
Participant’s duties because of a physical or mental impairment for 80% or more
of the normal working days during six consecutive calendar months or 50% or more
of the normal working days during twelve consecutive calendar months, or (b) the
Participant has become totally and permanently incapable of performing the usual
duties of his or her employment with the Company on account of a physical or
mental impairment.

 

(l)                                     “Fair Market Value” means, as of any
date, the closing price of a Share on the principal exchange on which Shares are
then trading, if any (or as reported on any composite index which includes such
principal exchange).  If Shares are not traded as of a particular date, the Fair
Market Value of a Share as of such date shall be the closing price on the
preceding trading date.  If Shares not publicly traded on an exchange and not
quoted on Nasdaq or a successor quotation system, the Fair Market Value of a
Share shall be established by the Administrator in good faith.

 

(m)                             “Incentive Bonus” means a bonus opportunity
awarded under Section 10 pursuant to which a Participant may become entitled to
receive an amount based on satisfaction of such performance criteria as are
specified in the Award Agreement or otherwise.

 

(n)                                 “Incentive Stock Option” means a stock
option that is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(o)                                 “Nonemployee Director” means each person who
is, or is elected to be, a member of the Board and who is not an employee of the
Company or any Subsidiary.

 

(p)                                 “Nonqualified Stock Option” means a stock
option that is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(q)                                 “Option” means an Incentive Stock Option
and/or a Nonqualified Stock Option granted pursuant to Section 6 of the Plan.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “Participant” means any individual
described in Section 3 to whom Awards have been granted from time to time by the
Administrator and any authorized transferee of such individual.

 

(s)                                   “Person” has the same meaning as set forth
in Sections 13(d) and 14(d)(2) of the Act.

 

(t)                                    “Performance Award” means an Award, the
grant, issuance, retention, vesting or settlement of which is subject to
satisfaction of one or more Qualifying Performance Criteria established pursuant
to Section 14.

 

(u)                                 “Plan” means the 2015 United Therapeutics
Corporation Stock Incentive Plan as set forth herein and as amended from time to
time.

 

(v)                                 “Qualifying Performance Criteria” has the
meaning set forth in Section 14(b).

 

(w)                               “Restricted Stock” means Shares granted
pursuant to Section 8 of the Plan.

 

(x)                                 “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Section 8 pursuant to which Shares or cash
in lieu thereof may be issued in the future.

 

(y)                                 “Share” means a share of the Company’s par
value common stock, subject to adjustment as provided in Section 13.

 

(z)                                  “Stock Appreciation Right” means a right
granted pursuant to Section 7 of the Plan that entitles the Participant to
receive, in cash or Shares or a combination thereof, as determined by the
Administrator, value equal to or otherwise based on the excess of (i) the Fair
Market Value of a specified number of Shares at the time of exercise over
(ii) the exercise price of the right, as established by the Administrator on the
date of grant.

 

(aa)                          “Stock Award” means an award of Shares to a
Participant pursuant to Section 9 of the Plan.

 

(bb)                          “Subsidiary” means any corporation (other than the
Company), limited liability company or other form of entity in an unbroken chain
of entities beginning with the Company where each of the entities in the
unbroken chain other than the last entity owns stock possessing at least 50
percent or more of the total combined voting power of all classes of stock in
one of the other entities in the chain, and if specifically determined by the
Administrator in the context other than with respect to Incentive Stock Options,
may include an entity in which the Company has a significant ownership interest
or that is directly or indirectly controlled by the Company.

 

(cc)                            “Substitute Awards” means Awards granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

 

(dd)                          “Termination of Employment” means ceasing to serve
as an employee of the Company and its Subsidiaries or, with respect to a
Nonemployee Director or other non-employee

 

4

--------------------------------------------------------------------------------


 

service provider, ceasing to serve as such for the Company, except that with
respect to all or any Awards held by a Participant (i) the Administrator may
determine that a transition of employment to service with a partnership, joint
venture or corporation not meeting the requirements of a Subsidiary in which the
Company or a Subsidiary is a party is not considered a Termination of
Employment, (ii) unless otherwise determined by the Administrator, service as a
member of the Board or other service provider shall not be deemed to constitute
continued employment with respect to Awards granted to a Participant while he or
she served as an employee, (iii) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board or other
service provider, and (iv) the Administrator may determine that an approved
leave of absence or approved employment on a less than full-time basis is
considered a Termination of Employment.  The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
subsidiary that employs a Participant, shall be deemed to result in a
Termination of Employment with the Company and its Subsidiaries for purposes of
any affected Participant’s Awards, and the Administrator’s decision shall be
final and binding.

 

3.                                      Eligibility

 

Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder. In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other services to the Company or to any Subsidiary shall be eligible for the
grant of Awards hereunder as determined by the Administrator.  Options intended
to qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary, as selected by the Administrator.

 

4.                                      Effective Date and Termination of Plan

 

This Plan was adopted by the Board as of April 29, 2015 (the “Effective Date”),
provided that any grants made prior to the approval of the Plan by the Company’s
shareholders shall be subject to such approval. All Awards granted under this
Plan are subject to, and may not be exercised before, the approval of this Plan
by the shareholders prior to the first anniversary of the date the Board adopts
the Plan, by the affirmative vote of the holders of a majority of the
outstanding Shares of the Company present, or represented by proxy, and entitled
to vote, at a meeting of the Company’s shareholders or by written consent in
accordance with the laws of the State of Delaware; provided that if such
approval by the shareholders of the Company is not forthcoming, all Awards
previously granted under this Plan shall be void. The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted and then in effect.

 

5.                                      Shares Subject to the Plan and to Awards

 

(a)                                 Aggregate Limits. The aggregate number of
Shares issuable pursuant to all Awards shall not exceed 6,150,000; provided that
any Shares granted under Options or Stock

 

5

--------------------------------------------------------------------------------


 

Appreciation Rights shall be counted against this limit on a one-for-one basis
and any Shares granted as Awards other than Options or Stock Appreciation Rights
shall be counted against this limit as 2.14 Shares for every one (1) Share
subject to such Award.  The aggregate number of Shares available for grant under
this Plan and the number of Shares subject to outstanding Awards shall be
subject to adjustment as provided in Section 13. The Shares issued pursuant to
Awards granted under this Plan may be shares that are authorized and unissued or
shares that were reacquired by the Company, including shares purchased in the
open market.

 

(b)                                 Issuance of Shares. For purposes of
Section 5(a), the aggregate number of Shares issued under this Plan at any time
shall equal only the number of Shares actually issued upon exercise or
settlement of an Award.  Notwithstanding the foregoing, Shares subject to an
Award under the Plan may not again be made available for issuance under the Plan
if such Shares are: (i) Shares that were subject to a stock-settled Stock
Appreciation Right and were not issued upon the net settlement or net exercise
of such Stock Appreciation Right, (ii) Shares used to pay the exercise price of
an Option, (iii) Shares delivered to or withheld by the Company to pay the
withholding taxes related an Award, or (iv) Shares repurchased on the open
market with the proceeds of an Option exercise.  Shares subject to Awards that
have been canceled, expired, forfeited or otherwise not issued under an Award
and Shares subject to Awards settled in cash shall not count as Shares issued
under this Plan.

 

(c)                                  Tax Code Limits. The aggregate number of
Shares subject to Awards granted under this Plan during any calendar year to any
one Participant shall not exceed 1,000,000, which number shall be calculated and
adjusted pursuant to Section 13 only to the extent that such calculation or
adjustment will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code but which
number shall not count any tandem SARs (as defined in Section 7). The aggregate
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options granted under this Plan shall not exceed 6,150,000, which number shall
be calculated and adjusted pursuant to Section 13 only to the extent that such
calculation or adjustment will not affect the status of any option intended to
qualify as an Incentive Stock Option under Section 422 of the Code. The maximum
cash amount payable pursuant to that portion of an Incentive Bonus granted in
any calendar year to any Participant under this Plan that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall not exceed $5,000,000.

 

(d)                                 Director Awards.  The aggregate number of
Shares subject to Awards granted under this Plan during any calendar year to any
one Nonemployee Director shall not exceed 30,000 Options and/or Stock
Appreciation Rights and 15,000 Shares of Restricted Stock and/or Restricted
Stock Units; provided, however, that in the calendar year in which a Nonemployee
Director first joins the Board, the maximum number of shares subject to Awards
granted to the Participant may be up to two hundred percent (200%) of the number
of shares set forth in the foregoing limits.

 

(e)                                  Substitute Awards.  Substitute Awards shall
not reduce the Shares authorized for issuance under the Plan or authorized for
grant to a Participant in any calendar year. Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination,

 

6

--------------------------------------------------------------------------------


 

the shares available for grant pursuant to the terms of such pre-existing plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees, directors or other service providers of such
acquired or combined company before such acquisition or combination.

 

6.                                      Options

 

(a)                                 Option Awards. Options may be granted at any
time and from time to time prior to the termination of the Plan to Participants
as determined by the Administrator. No Participant shall have any rights as a
shareholder with respect to any Shares subject to Options hereunder until said
Shares have been issued. Each Option shall be evidenced by an Award Agreement.
Options granted pursuant to the Plan need not be identical but each Option must
contain and be subject to the terms and conditions set forth below.

 

(b)                                 Price. The Administrator will establish the
exercise price per Share under each Option, which, in no event will be less than
the Fair Market Value of the Shares on the date of grant; provided, however,
that the exercise price per Share with respect to an Option that is granted in
connection with a merger or other acquisition as a substitute or replacement
award for options held by optionees of the acquired entity may be less than 100%
of the Fair Market Value of the Shares on the date such Option is granted if
such exercise price is based on a formula set forth in the terms of the options
held by such optionees or in the terms of the agreement providing for such
merger or other acquisition. The exercise price of any Option may be paid in
Shares, cash or a combination thereof, as determined by the Administrator,
including an irrevocable commitment by a broker to pay over such amount from a
sale of the Shares issuable under an Option, the delivery of previously owned
Shares and withholding of Shares deliverable upon exercise, or in such other
form as is acceptable to the Administrator.

 

(c)                                  Provisions Applicable to Options. The date
on which Options become exercisable shall be determined at the sole and absolute
discretion of the Administrator and set forth in an Award Agreement. However, in
no event shall any Option vest before the first anniversary of the date of
grant; provided that, if so determined by the Committee, an Option may fully or
partially vest before such anniversary in the event of the Participant’s death
or disability or a Change in Control.  Unless otherwise determined by the
Administrator, an approved leave of absence or employment on a less than
full-time basis shall not result in an adjustment to the vesting period and/or
exercisability of an Option to reflect the effects of any period during which
the Participant is on an approved leave of absence or is employed on a less than
full-time basis.  In no event may any Option include a reload feature.

 

(d)                                 Term of Options and Termination of
Employment:  The Administrator shall establish the term of each Option, which in
no case shall exceed a period of ten (10) years from the date of grant.  Unless
an Option earlier expires upon the expiration date established pursuant to the
foregoing sentence, upon the Participant’s Termination of Employment, his or her
rights to

 

7

--------------------------------------------------------------------------------


 

exercise an Option then held shall be only as follows, unless the Administrator
specifies otherwise:

 

(1)                                 General.  If a Participant’s Termination of
Employment is for any reason other than the Participant’s death, Disability, or
termination for Cause, Options granted to the Participant may continue to be
exercised in accordance with their terms for a period of ninety (90) days after
such Termination of Employment, but only to the extent the Participant was
entitled to exercise the Options on the date of such termination.

 

(2)                                 Death. If a Participant dies either while an
employee or officer of the Company or a Subsidiary or member of the Board, or
after the Termination of Employment other than for Cause but during the time
when the Participant could have exercised an Option, the Options issued to such
Participant shall become fully vested and exercisable by the personal
representative of such Participant or other successor to the interest of the
Participant for one year after the Participant’s death.

 

(3)                                 Disability. If a Participant’s Termination
of Employment is due to Disability, then all of the Participant’s Options shall
immediately fully vest, and the Options held by the Participant at the time of
such Termination of Employment shall be exercisable by the Participant or the
personal representative of such Participant for one year following such
Termination of Employment.

 

(4)                                 Termination for Cause. If a Participant is
terminated for Cause, the Participant shall have no further right to exercise
any Options previously granted. The Administrator or one or more officers
designated by the Administrator shall determine whether a termination is for
Cause.

 

(e)                                  Incentive Stock Options. Notwithstanding
anything to the contrary in this Section 6, in the case of the grant of an
Option intending to qualify as an Incentive Stock Option: (i) if the Participant
owns stock possessing more than 10 percent of the combined voting power of all
classes of stock of the Company, the exercise price of such Option must be at
least 110 percent of the Fair Market Value of the Shares on the date of grant
and the Option must expire within a period of not more than five (5) years from
the date of grant, and (ii) Termination of Employment will occur when the person
to whom an Award was granted ceases to be an employee (as determined in
accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company and its corporate Subsidiaries.  Notwithstanding
anything in this Section 6 to the contrary, options designated as Incentive
Stock Options shall not be eligible for treatment under the Code as Incentive
Stock Options (and will be deemed to be Nonqualified Stock Options) to the
extent that either (a) the aggregate Fair Market Value of Shares (determined as
of the time of grant) with respect to which such Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any corporate Subsidiary) exceeds $100,000, taking Options into
account in the order in which they were granted, or (b) such Options otherwise
remain exercisable but are not exercised within three (3) months of Termination
of Employment (or such other period of time provided in Section 422 of the
Code).

 

8

--------------------------------------------------------------------------------


 

7.                                      Stock Appreciation Rights

 

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding
SARs”) and may, but need not, relate to a specific Option granted under
Section 6. The provisions of Stock Appreciation Rights need not be the same with
respect to each grant or each recipient. Any Stock Appreciation Right granted in
tandem with an Award may be granted at the same time such Award is granted or at
any time thereafter before exercise or expiration of such Award. All
freestanding SARs shall be granted subject to the same terms and conditions
applicable to Options as set forth in Section 6 (including, without limitation,
the vesting provisions of Section 6(c)) and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement.

 

8.                                      Restricted Stock and Restricted Stock
Units

 

(a)                                 Restricted Stock and Restricted Stock Unit
Awards. Restricted Stock and Restricted Stock Units may be granted at any time
and from time to time prior to the termination of the Plan to Participants as
determined by the Administrator. Restricted Stock is an award or issuance of
Shares the grant, issuance, retention, vesting and/or transferability of which
is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as the Administrator
deems appropriate. Restricted Stock Units are Awards denominated in units of
Shares under which the issuance of Shares is subject to such conditions
(including continued employment or performance conditions) and terms as the
Administrator deems appropriate. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Unless determined
otherwise by the Administrator, each Restricted Stock Unit will be equal to one
Share and will entitle a Participant to either the issuance of Shares or payment
of an amount of cash determined with reference to the value of Shares. To the
extent determined by the Administrator, Restricted Stock and Restricted Stock
Units may be satisfied or settled in Shares, cash or a combination thereof.
Restricted Stock and Restricted Stock Units granted pursuant to the Plan need
not be identical but each grant of Restricted Stock and Restricted Stock Units
must contain and be subject to the terms and conditions set forth below.

 

(b)                                 Contents of Agreement. Each Award Agreement
shall contain provisions regarding (i) the number of Shares or Restricted Stock
Units subject to such Award or a formula for determining such number, (ii) the
purchase price of the Shares, if any, and the means of payment, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares or Restricted Stock Units granted,
issued, retainable and/or vested, (iv) such terms and conditions on the grant,
issuance, vesting and/or forfeiture of the Shares or Restricted Stock Units as
may be determined from time to time by the Administrator, (v) the term of the
performance period, if any, as to which performance will be measured for
determining the number of such Shares or Restricted Stock Units, and
(vi) restrictions on the

 

9

--------------------------------------------------------------------------------


 

transferability of the Shares or Restricted Stock Units. Shares issued under a
Restricted Stock Award may be issued in the name of the Participant and held by
the Participant or held by the Company, in each case as the Administrator may
provide.

 

(c)                                  Vesting and Performance Criteria. The
grant, issuance, retention, vesting and/or settlement of shares of Restricted
Stock and Restricted Stock Units will occur when and in such installments as the
Administrator determines or under criteria the Administrator establishes, which
may include Qualifying Performance Criteria.  However, in no event shall any
shares of Restricted Stock or Restricted Stock Units vest before the first
anniversary of the date of grant; provided that, if so determined by the
Committee, shares of Restricted Stock and Restricted Stock Units may fully or
partially vest before such anniversary in the event of the Participant’s death
or disability or a Change in Control.  Notwithstanding anything in this Plan to
the contrary, the performance criteria for any Restricted Stock or Restricted
Stock Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code will be a measure based on one or
more Qualifying Performance Criteria selected by the Administrator and specified
when the Award is granted.

 

(d)                                 Termination of Employment. Unless the
Administrator provides otherwise:

 

(i)                                     General. In the event of Termination of
Employment for any reason other than death or Disability, any Restricted Stock
or Restricted Stock Units still subject in full or in part to restrictions at
the date of such Termination of Employment shall automatically be forfeited and
returned to the Company.

 

(ii)                                  Death or Disability. In the event a
Participant’s Termination of Employment is because of death or Disability, the
restrictions remaining on any or all Shares remaining subject to a Restricted
Stock or Restricted Stock Unit Award shall lapse.

 

(e)                                  Discretionary Adjustments and Limits.
Subject to the limits imposed under Section 162(m) of the Code for Awards that
are intended to qualify as “performance-based compensation,” notwithstanding the
satisfaction of any performance goals, the number of Shares granted, issued,
retainable and/or vested under an Award of Restricted Stock or Restricted Stock
Units on account of either financial performance or personal performance
evaluations may, to the extent specified in the Award Agreement, be reduced, but
not increased, by the Administrator on the basis of such further considerations
as the Administrator shall determine.

 

(f)                                   Voting Rights. Unless otherwise determined
by the Administrator, Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those shares during
the period of restriction. Participants shall have no voting rights with respect
to Shares underlying Restricted Stock Units unless and until such Shares are
reflected as issued and outstanding shares on the Company’s stock ledger.

 

(g)                                  Dividends and Distributions. Participants
in whose name Restricted Stock is granted shall be entitled to receive all
dividends and other distributions paid with respect to those Shares, unless
determined otherwise by the Administrator. The Administrator will determine
whether any such dividends or distributions will be automatically reinvested in
additional shares

 

10

--------------------------------------------------------------------------------


 

of Restricted Stock and subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator.  Notwithstanding anything herein to the
contrary, in no event shall dividends, distributions or dividend equivalents be
currently payable with respect to unvested or unearned Performance Awards.

 

(h)                                 Payment of Restricted Stock Units.  In all
events, unless payment with respect to a Restricted Stock Unit is deferred in a
manner consistent with Section 409A of the Code, the Shares and/or cash
underlying such Restricted Stock Unit shall be paid to the Participant no later
than two and one-half months following the end of the year in which the
Restricted Stock Unit is no longer subject to a substantial risk of forfeiture.

 

(i)                                     Legending of Restricted Stock. The
Administrator may also require that certificates representing shares of
Restricted Stock be retained and held in escrow by a designated employee or
agent of the Company or any Subsidiary until any restrictions applicable to
shares of Restricted Stock so retained have been satisfied or lapsed. Any
certificates evidencing shares of Restricted Stock awarded pursuant to the Plan
shall bear the following legend:

 

The shares represented by this certificate were issued subject to certain
restrictions under the United Therapeutics Corporation 2015 Stock Incentive Plan
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.

 

9.                                      Stock Awards

 

(a)                                 Grant.  Stock Awards may be granted at any
time and from time to time prior to the termination of the Plan to Participants
as determined by the Administrator.  Stock Awards shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Administrator.  However, in no event shall any Stock Award
vest before the first anniversary of the date of grant; provided that, if so
determined by the Committee, a Stock Award may fully or partially vest before
such anniversary in the event of the Participant’s death or disability or a
Change in Control.

 

(b)                                 Rights as a Shareholder. A Participant shall
have all voting, dividend, liquidation and other rights with respect to Shares
issued to the Participant as a Stock Award under this Section 9 upon the
Participant becoming the holder of record of the Shares granted pursuant to such
Stock Award; provided, that the Administrator may impose such restrictions on
the assignment or transfer of Shares awarded pursuant to a Stock Award as it
considers appropriate.

 

11

--------------------------------------------------------------------------------


 

10.                               Incentive Bonuses

 

(a)                                 General. Each Incentive Bonus Award will
confer upon the Participant the opportunity to earn a future payment tied to the
level of achievement with respect to one or more performance criteria
established for a performance period of not less than one year.

 

(b)                                 Incentive Bonus Document. Unless otherwise
determined by the Administrator, the terms of any Incentive Bonus will be set
forth in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus
shall contain provisions regarding (i) the target and maximum amount payable to
the Participant as an Incentive Bonus, (ii) the performance criteria and level
of achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

 

(c)                                  Performance Criteria. The Administrator
shall establish the performance criteria and level of achievement versus these
criteria that shall determine the target and maximum amount payable under an
Incentive Bonus, which criteria may be based on financial performance and/or
personal performance evaluations. The Administrator may specify the percentage
of the target Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Bonus that is intended by the Administrator to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria (as defined in Section 14(b)) selected by the Administrator
and specified at the time the Incentive Bonus is granted. The Administrator
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment of any
Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.

 

(d)                                 Timing and Form of Payment. The
Administrator shall determine the timing of payment of any Incentive Bonus.
Payment of the amount due under an Incentive Bonus may be made in cash or in
Shares, as determined by the Administrator. The Administrator may provide for
or, subject to such terms and conditions as the Administrator may specify, may
permit a Participant to elect for the payment of any Incentive Bonus to be
deferred to a specified date or event.  In all events, unless payment of an
Incentive Bonus is deferred in a manner consistent with Section 409A of the
Code, any Incentive Bonus shall be paid to the Participant no later than two and
one-half months following the end of the year in which the Incentive Bonus is no
longer subject to a substantial risk of forfeiture.

 

(e)                                  Discretionary Adjustments. Notwithstanding
satisfaction of any performance goals, the amount paid under an Incentive Bonus
on account of either financial performance or personal performance evaluations
may, to the extent specified in the Award Agreement or other document evidencing
the Award, be reduced, but not increased, by the Administrator on the basis of
such further considerations as the Administrator shall determine.

 

12

--------------------------------------------------------------------------------


 

11.                               Deferral of Awards

 

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole and absolute discretion, that the deferral would result in the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code.  No
award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the
Code.  The Company shall have no liability to a Participant, or any other party,
if an Award that is intended to be exempt from, or compliant with, Section 409A
of the Code is not so exempt or compliant or for any action taken by the Board.

 

12.                               Conditions and Restrictions Upon Securities
Subject to Awards

 

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its sole and absolute discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the Shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Shares already owned by the
Participant) or payment of taxes arising in connection with an Award. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Participant or other subsequent transfers by the Participant
of any Shares issued under an Award, including without limitation
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers and (iv) provisions requiring Shares to be sold
on the open market or to the Company in order to satisfy tax withholding or
other obligations.

 

13.                               Adjustment of and Changes in the Stock

 

(a)                                 General.  The number and kind of Shares
available for issuance under this Plan (including under any Awards then
outstanding), and the number and kind of Shares subject to the limits set forth
in Section 5 of this Plan, shall be equitably adjusted by the Administrator to
reflect any reorganization, reclassification, combination of shares, stock
split, reverse stock split, spin-off, dividend or distribution of securities,
property or cash (other than regular, quarterly cash dividends), or any other
event or transaction that affects the number or kind of Shares outstanding. 
Such adjustment shall be designed to comply with Sections 409A and 424 of the
Code as applicable, or, except as otherwise expressly provided in
Section 5(c) of this Plan, may be designed to treat the Shares available under
the Plan and subject to Awards as if they were all outstanding on the record
date for such event or transaction or to increase the number of such Shares to
reflect a deemed reinvestment in Shares of the amount distributed to the
Company’s

 

13

--------------------------------------------------------------------------------


 

securityholders. The terms of any outstanding Award shall also be equitably
adjusted by the Administrator as to price, number or kind of Shares subject to
such Award, vesting, and other terms to reflect the foregoing events, which
adjustments need not be uniform as between different Awards or different types
of Awards.

 

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall determine the appropriate and equitable adjustment to be
effected.

 

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 13. In case of any such adjustment, the Shares
subject to the Award shall be rounded up to the nearest whole share for Awards
other than Options and Stock Appreciation Rights, and shall be rounded down to
the nearest whole Share with respect to Options and Stock Appreciation Rights.
The Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 13 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

 

(b)                                 Change in Control.  The Administrator may
determine the effect of a Change in Control on outstanding Awards in a manner
that, in the Administrator’s discretion, is fair and equitable to Participants. 
Such effects, which need not be the same for every Participant, may include,
without limitation: (x) the substitution for the Shares subject to any
outstanding Award, or portion thereof, of stock or other securities of the
surviving corporation or any successor corporation to the Company, or a parent
or subsidiary thereof, in which event the aggregate purchase or exercise price,
if any, of such Award, or portion thereof, shall remain the same, and/or (y) the
conversion of any outstanding Award, or portion thereof, into a right to receive
cash or other property upon or following the consummation of the Change in
Control in an amount equal to the value of the consideration to be received by
holders of Shares in connection with such transaction for one Share, less the
per share purchase or exercise price of such Award, if any, multiplied by the
number of Shares subject to such Award, or a portion thereof.

 

14.                               Qualifying Performance-Based Compensation

 

(a)                                 General. The Administrator may establish
performance criteria and level of achievement versus such criteria that shall
determine the number of Shares to be granted, retained, vested, issued or
issuable under or in settlement of or the amount payable pursuant to an Award,
which criteria may be based on Qualifying Performance Criteria or other
standards of financial performance and/or personal performance evaluations. In
addition, the Administrator may specify that an Award or a portion of an Award
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code, provided that the performance criteria for
such Award or portion of an Award that is intended by the Administrator to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified at the time the
Award is granted. The Administrator shall certify the extent to which any
Qualifying Performance Criterion has been satisfied, and the amount payable as a
result thereof, prior to payment, settlement or vesting of

 

14

--------------------------------------------------------------------------------


 

any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code.

 

(b)                                 Qualifying Performance Criteria. For
purposes of this Plan, the term “Qualifying Performance Criteria” shall mean any
one or more of the following performance criteria, or derivations of such
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Administrator:
(i) net earnings or earnings per share (including earnings before interest,
taxes, depreciation, license fees, share-based compensation, and/or
amortization, or other non-GAAP profitability measures), (ii) income, net income
or operating income, (iii) revenues, (iv) net sales, (v) return on sales,
(vi) return on equity, (vii) return on capital (including return on total
capital or return on invested capital), (viii) return on assets or net assets,
(ix) economic value added measurements, (x) return on invested capital,
(xi) return on operating revenue, (xii) cash flow (before or after dividends),
(xii) stock price, (xiv) total shareholder return, (xv) market capitalization,
(xvi) economic value added, (xvii) debt leverage (debt to capital),
(xviii) operating profit or net operating profit, (xix) operating margin or
profit margin, (xx) cash from operations, (xxi) market share, (xxii) product
development or release schedules, (xxiii) new product innovation, (xxiv) cost
reductions, (xxv) customer service, or (xxvi) customer satisfaction. To the
extent consistent with Section 162(m) of the Code, the Committee (A) shall
appropriately adjust any evaluation of performance under a Qualifying
Performance Criterion to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
disposal of a segment of a business or related to a change in accounting
principle all as determined in accordance with applicable accounting provisions,
as well as the cumulative effect of accounting changes, in each case as
determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements, and (B) may appropriately adjust any evaluation of performance under
a Qualifying Performance Criterion to exclude any of the following events that
occurs during a performance period: (i) asset write- downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law or
other such laws or provisions affecting reported results, and (iv) accruals of
any amounts for payment under this Plan or any other compensation arrangement
maintained by the Company.

 

15.                               Transferability

 

Unless the Administrator determines otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime.  To the extent permitted by the Administrator, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family member” of the Grantee (as such term is defined in
Section 1(a)(5) of the General Instructions to Form S-8 under the Securities Act
of 1933, as amended (“Form S-8”)), to trusts solely for the benefit of such
family members and to partnerships in which such family members and/or trusts
are the only partners; provided that, (i) as a condition thereof, the transferor
and the transferee must execute a written agreement containing such terms as
specified

 

15

--------------------------------------------------------------------------------


 

by the Administrator, and (ii) the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to
Form S-8.  Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment or service shall continue to be determined with reference
to the Grantee’s employment or service (and not to the status of the
transferee) after any transfer of an Award pursuant to this Section 15, and the
responsibility to pay any taxes in connection with an Award shall remain with
the Grantee notwithstanding any transfer other than by will or intestate
succession.

 

16.                               Suspension or Termination of Awards

 

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the
Company’s chairman and co-chief executive officer or any other person designated
by the Administrator (each such person, an “Authorized Officer”) reasonably
believes that a Participant may have committed an Act of Misconduct as described
in this Section 16, the Authorized Officer, Administrator or the Board may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive Shares in settlement of an Award
pending a determination of whether an Act of Misconduct has been committed.

 

If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty,
violation of Company ethics policy or code of conduct, or deliberate disregard
of the Company or Subsidiary rules resulting in loss, damage or injury to the
Company or any Subsidiary, or if a Participant makes an unauthorized disclosure
of any Company or Subsidiary trade secret or confidential information, solicits
any employee or service provider to leave the employ or cease providing services
to the Company or any Subsidiary, breaches any intellectual property or
assignment of inventions covenant, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary or
to cease doing business with the Company or any Subsidiary, or induces any
principal for whom the Company or any Subsidiary acts as agent to terminate such
agency relationship (any of the foregoing acts, an “Act of Misconduct”), then
except as otherwise provided by the Administrator, (i) neither the Participant
nor his or her estate nor transferee shall be entitled to exercise any Option or
Stock Appreciation Right whatsoever, vest in or have the restrictions on an
Award lapse, or otherwise receive payment of an Award, (ii) the Participant will
forfeit all outstanding Awards and (iii) the Participant may be required, at the
Administrator’s sole and absolute discretion, to return and/or repay to the
Company any then unvested Shares previously issued under the Plan. In making
such determination, the Administrator or an Authorized Officer shall give the
Participant an opportunity to appear and present evidence on his or her behalf
at a hearing before the Administrator or its designee or an opportunity to
submit written comments, documents, information and arguments to be considered
by the Administrator.

 

16

--------------------------------------------------------------------------------


 

17.                               Compliance with Laws and Regulations

 

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

 

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
and absolute discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.

 

18.                               Withholding

 

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.

 

17

--------------------------------------------------------------------------------


 

19.                               Administration of the Plan

 

(a)                                 Administrator of the Plan. The Plan shall be
administered by the Administrator who shall be the Compensation Committee of the
Board or, in the absence of a Compensation Committee, the Board itself. Any
power of the Administrator may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act or cause an Award designated
as a Performance Award not to qualify for treatment as performance-based
compensation under Section 162(m) of the Code. To the extent that any permitted
action taken by the Board conflicts with action taken by the Administrator, the
Board action shall control. The Compensation Committee may by resolution
authorize one or more officers of the Company to perform any or all things that
the Administrator is authorized and empowered to do or perform under the Plan,
and for all purposes under this Plan, such officer or officers shall be treated
as the Administrator; provided, however, that no such officer shall designate
himself or herself as a recipient of any Awards granted under authority
delegated to such officer.  The Compensation Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.

 

(b)         Powers of Administrator. Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including a Change in Control), or other
factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be identical) and the terms of or form of any
document or notice required to be delivered to the Company by Participants under
this Plan; (vi) to determine the extent to which adjustments are required
pursuant to Section 13; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in if the
Administrator, in good faith, determines that it is necessary to do so in light
of extraordinary circumstances and for the benefit of the Company (provided that
nothing in this Section 19(b) permits the Committee to provide that any Award
may vest before the first anniversary of the date of grant other than in
connection with the Participant’s death or disability or a Change in Control);
(viii) to approve corrections in the documentation or administration of any
Award; and (ix) to make all other determinations deemed necessary or advisable
for the administration of this Plan. The Administrator may, in its sole and
absolute discretion, without amendment to the Plan, waive or amend the operation
of Plan provisions respecting exercise after termination of employment or
service to the Company or an Affiliate

 

18

--------------------------------------------------------------------------------


 

and, except as otherwise provided herein, adjust any of the terms of any Award
(subject to the proviso in item (vii) of the immediately-preceding sentence).
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Shares, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities, or similar
transaction(s)), the Company may not, without obtaining shareholder approval:
(w) amend the terms of outstanding Options or Stock Appreciation Rights to
reduce the exercise price of such outstanding Options or Stock Appreciation
Rights; (x) cancel outstanding Options or Stock Appreciation Rights in exchange
for Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Options or Stock Appreciation Rights;
(y) cancel outstanding Options or Stock Appreciation Rights with an exercise
price above the current stock price in exchange for cash or other securities; or
(z) otherwise  amend, exchange or reprice Options or Stock Appreciation Rights.

 

(c)                                  Determinations by the Administrator. All
decisions, determinations and interpretations by the Administrator regarding the
Plan, any rules and regulations under the Plan and the terms and conditions of
or operation of any Award granted hereunder, shall be final and binding on all
Participants, beneficiaries, heirs, assigns or other persons holding or claiming
rights under the Plan or any Award. The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, to making
such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

 

(d)                                 Subsidiary Awards. In the case of a grant of
an Award to any Participant employed by a Subsidiary, such grant may, if the
Administrator so directs, be implemented by the Company issuing any subject
Shares to the Subsidiary, for such lawful consideration as the Administrator may
determine, upon the condition or understanding that the Subsidiary will transfer
the Shares to the Participant in accordance with the terms of the Award
specified by the Administrator pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Administrator shall determine.

 

(e)                                  Indemnification of Administrator. Neither
any member nor former member of the Administrator nor any individual to whom
authority is or has been delegated shall be personally responsible or liable for
any act or omission in connection with the performance of powers or duties or
the exercise of discretion or judgment in the administration and implementation
of the Plan. Each person who is or shall have been a member of the Administrator
shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Administrator’s taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan’s administration by any employee, officer, agent or expert employed or
retained by the Administrator or the Company.

 

19

--------------------------------------------------------------------------------


 

20.                               Amendment of the Plan or Awards

 

The Board may amend, alter or discontinue this Plan and the Administrator may
amend or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 13, no
such amendment shall, without the approval of the shareholders of the Company:

 

(a)                                 increase the maximum number of Shares for
which Awards may be granted under this Plan;

 

(b)                                 reduce the price at which Options or Stock
Appreciation Rights may be granted below the price provided for in Section 6(a);

 

(c)                                  amend the last sentence of
Section 19(b) (relating to direct and indirect repricings of outstanding Options
and Stock Appreciation Rights);

 

(d)                                 amend the proviso in Section 19(b)(vii);

 

(e)                                  extend the term of this Plan;

 

(f)                                   change the class of persons eligible to be
Participants;

 

(g)                                  otherwise amend the Plan in any manner
requiring shareholder approval by law or under Nasdaq Global Select Market
listing requirements (or the listing requirements of any successor exchange or
market that is the primary stock exchange or market for trading of Shares); or

 

(h)                                 increase the individual maximum limits in
Sections 5(c) and (d).

 

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole and absolute discretion and prior to the
date of any Change in Control that such amendment or alteration either is
required or advisable in order for the Company, the Plan or the Award to satisfy
any law or regulation or to meet the requirements of or avoid adverse financial
accounting consequences under any accounting standard.  In addition, the Plan
may not be amended in any way that causes the Plan to fail to comply with or be
exempt from Section 409A of the Code, unless the Board expressly determines to
amend the Plan to be subject to Section 409A of the Code.

 

21.                               No Liability of Company

 

The Company and any Subsidiary or Affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (a) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (b) any tax consequence expected, but not

 

20

--------------------------------------------------------------------------------


 

realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

22.                               Non-Exclusivity of Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.

 

23.                               Governing Law

 

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

24.                               No Right to Employment, Reelection or
Continued Service

 

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 20,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.

 

25.                               Unfunded Plan

 

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

 

21

--------------------------------------------------------------------------------